Judgment, Supreme Court, New York County (William Wetzel, J.), rendered August 19, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the fifth degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
On the existing record, which defendant has not sought to *318amplify by way of a CPL 440.10 motion, we find that defendant received meaningful representation. Counsel’s failure to alert the court to the incorrect degree of sale and possession of a controlled substance originally charged in the indictment was rendered moot by the court’s corrective action, and the remainder of counsel’s alleged deficiencies could not have deprived defendant of a fair trial (see, People v Benevento, 91 NY2d 708, 713-714). We also find that defendant received meaningful representation with respect to the second felony offender finding (see, People v Lane, 60 NY2d 748, 750-751).
The evidence adduced at the Hinton hearing was sufficient to support the court’s closure order, which provided for admission of family members, if requested (see, People v Ayala, 90 NY2d 490, cert denied 522 US 1002; People v Mincey, 255 AD2d 158). Concur — Ellerin, P. J., Rubin, Mazzarelli and Saxe, JJ.